Mr. Chief Justice Shepard
delivered the opinion of the Court:
A proceeding was instituted in this court in October, 1899, to disbar John H. Adriaans and strike his name from the roll of attorneys and counselors of the court, for misconduct in making scandalous charges against another attorney in certain proceedings in the police court, attempted to be brought up by writ of error.
After hearing, an order was entered disbarring Adriaans, and striking him from the roll of attorneys of this court, on October 2, 1900. See Re Adriaans, 17 App. D. C. 39. The order did not extend to the supreme court of the District, and the said Adriaans remained, and has continued to be, a practitioner before that court.
He comes now with a petition to be reinstated as a member of the bar of this court, in which he states that he is still a member of the bar of the supreme court of the District, in good standing, and that no charges of any kind are pending against him in any court.
This application is indorsed by many members of the bar, who join in the request that the petitioner be reinstated. Upon the presentation of the petition the court directed notice thereof to be given to the president of the Bar Association, in order that an opportunity be afforded to contest the same. To this notice return was made by the president of said association, by request of the board of directors thereof, “that, in view of the fact that all of the circumstances surrounding the disbarment of Mr. Adriaans as a member of the bar of the court of appeals are already within the knowledge of the court, the Bar Association does not desire to be heard in the matter.” The Department of Justice also informed the district attorney that, “after *205careful consideration, the Department has reached the conclusion that it will interpose no objection to Mr. Adriaans’ restoration.” The petition has been pending since March 4, 1908, and there has been no opposition thereto presented by any member of the bar.
Nearly nine years have elapsed since the entry of the order of disbarment by this court.
In view of these facts, the court is of the opinion that the petition should be granted. The punishment for the single offense committed seems ample under all of the circumstances.
An order will he entered admitting the petitioner to practice in this court upon his appearance and taking the oath required of all applicants for admission thereto. It is so ordered.

Granted.